Title: From James Madison to George Watterston, 15 September 1816
From: Madison, James
To: Watterston, George


        
          Sir
          Montpellier Sepr. 15. 1816
        
        I have recd. your letter of the 12th. Having heretofore desired the Members of the Executive at Washington to attend to the difficulties connected with the rebuilding of the Capitol, I have referred the case which you state to their decision. Accept my friendly respects
        
          James Madison
        
      